Citation Nr: 1021792	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-31 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in November 2007, and accepted such hearing in lieu of 
an in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2009).  A transcript of the hearing is associated 
with the claims file.

When this case was previously before the Board in January 
2008, it was remanded for additional development.  It has 
since returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and 
social impairment which most nearly approximates reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, including notice with respect to the disability-
rating and effective date elements of his claim, by letters 
mailed in March 2005 and March 2006.  Although the March 2006 
letter was mailed after the initial adjudication of the 
claim, the Board has determined that the Veteran has not been 
prejudiced by the timing of this letter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Board notes that following the provision of the required 
notice and the receipt of all pertinent evidence, the 
originating agency readjudicated the claim.  There is no 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records, as well as Social 
Security Administration (SSA) records have been obtained.  
The Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

As was alluded to in the Introduction, the Board remanded the 
Veteran's claim for an increased rating for PTSD in January 
2008.  The purpose of this remand was to obtain treatment 
records from the New Haven Vet Center from January 2000 
through the present and any other VA or private medical 
records pertaining to the Veteran's PTSD from December 2006 
to the present, the Veteran's VA vocational rehabilitation 
folder, and his SSA records, as well as to provide the 
Veteran with an updated VA examination to assess the severity 
of his PTSD.

The record reflects that records from the Vet Center, as well 
as the Veteran's VA vocational rehabilitation records, 
updated VA outpatient treatment and SSA records have been 
obtained and associated with the Veteran's claims file.  In 
addition, the Veteran was afforded a thorough VA psychiatric 
examination in February 2010.   Thus, all of the Board's 
remand instructions have been substantially complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).


In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

The Veteran was originally granted service connection for 
PTSD in a March 2006 rating decision.  A 30 percent 
evaluation was assigned, effective January 18, 2005.  The 
Veteran appealed this rating, contending that the severity of 
his PTSD warrants a higher rating.  During the course of his 
appeal, the disability rating was increased to 50 percent, 
also effective January 18, 2005, the original date of service 
connection.

In response to his original claim for service connection, the 
Veteran was afforded a VA examination in March 2006.  The 
Veteran reported subjective symptoms of mild intrusive 
thoughts, mild avoidance of reminders of the war, detachment 
from others, mild hypervigilance and sleep impairment.  He 
also described experiencing panic attacks, but was unable to 
describe significant symptoms of anxiety.  He denied 
experiencing recurrent nightmares or flashbacks.  With 
respect to family relationships, the Veteran reported that he 
was divorced, but had good relationships with his children.  
With respect to work, the Veteran stated that he had not 
worked since 1994 and was receiving disability benefits.  The 
examiner noted that it did not appear that the Veteran 
attributed his inability to work to PTSD.

The examiner found that the Veteran's thought content 
contained no significant depression, and his thought process 
was logical.  Insight and judgment were described as fair to 
good.  He determined that the Veteran's PTSD symptoms were 
relatively mild.  A Global Assessment of Functioning (GAF) 
score of 68 was assigned.

VA outpatient treatment records also discuss the Veteran's 
PTSD symptomatology.  A GAF score of 90 was assigned in 
September 2004, and a score of 85 was assigned in April 2005.  
A mental health note from November 2005 indicates that the 
Veteran denied sleep problems, but reported occasional 
hypervigilance.  The Veteran also discussed his history, 
including substance abuse and suicide attempts in the 1980s.  
He stated that he had been clean since 1991.  The Veteran was 
described as well-groomed, and his speech was coherent and 
relevant.  There was no evidence at that time of psychotic 
features.  In 2006, depression and intrusive memories of 
Vietnam were reported, along with a GAF score of 38.  A GAF 
score of 40 was record in April 2008. 

Records from the Vet Center contain an intake form recording 
poor appetite, sleep disturbances, low energy, impaired 
memory, unkempt appearance, a flat and blunted affect, and a 
tense and agitated mood.  The Veteran reported that he had 
divorced in 1994 after 20 years of marriage.  He also 
indicated that he often avoided people, seldom went to 
church, and was very detached and reclusive.  Symptoms of 
flashbacks, traumatic experiences, psychological and 
physiological responses to things resembling the trauma, 
diminished interest in activities, sleep problems, 
irritability, anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response were also 
noted.

December 2006 and November 2007 statements from the Veteran's 
therapist at the Vet Center demonstrate that the Veteran had 
been a participant in individual and group therapy since the 
early 1980s.  The therapist noted that the Veteran had 
significant problems getting along with others at work at his 
former jobs in the 1980s, and that he changed jobs often.  
She also noted a history of suicidal thoughts and attempts.  
Symptoms including panic attacks, suicidal and homicidal 
thoughts, flashbacks, nightmares, intense fear and 
psychological and physiological reactions to triggers, 
avoidance, isolation, anger, difficulty concentrating, and 
visual hallucinations.  She indicated that the Veteran's 
family and social relationships have suffered tremendously 
due to the Veteran's PTSD and that he can no longer work due 
to PTSD.  A GAF score of 35 was noted in the December 2006 
letter.

Corresponding records from the Vet Center spanning from 1988 
through 2008 reveal that the Veteran underwent therapy for 
his PTSD.  In June 2005 the Veteran spoke of unspecified 
struggles with his daughter.  The Veteran discussed an 
increase in his PTSD symptoms in March 2006 due to his son's 
deployment in Iraq.  In April 2007, it was noted that the 
Veteran remained isolative.  In January 2008, it was noted 
that the Veteran continued to struggle with PTSD, especially 
with respect to concentration and sleep.  Occasional auditory 
hallucinations were also noted.  

VA Vocational Rehabilitation records note that the Veteran 
participated in vocational rehabilitation programs in 2006, 
2007, and 2008.  On a 2006 employment handicap worksheet, it 
was noted that the Veteran had PTSD along with other 
disabilities.  Significant employment impairments including a 
number of severe disabling conditions, unstable work history, 
withdrawal from society, and difficulties with communicating 
were listed.  On a 2006 assessment for employment, it was 
noted that the Veteran saw a psychiatric nurse on occasion 
and was involved in individual therapy on an as-needed basis.  
The Veteran did not complain of any present predominant 
psychiatric symptoms.

SSA records indicate that the Veteran is in receipt of 
benefits with a primary diagnosis of Human Immunodeficiency 
Virus (HIV) infection, and a secondary diagnosis of other 
infections and parasitic disorders.

The Veteran was most recently afforded a VA examination in 
February 2010 to determine the severity of his PTSD symptoms.  
The examiner noted that the primary and prominent clinical 
theme through the Veteran's interview was one of loneliness 
and missing many people in his life.  Significantly, in 
answering questions about Vietnam, the Veteran reported that 
he had memories of Vietnam, but he did not describe them as 
either intrusive or traumatic.  Rather, he described feelings 
of sadness and loss. There was little current evidence, based 
upon clinical interview, of prominent PTSD symptoms at that 
time.  The Veteran attributed his social isolation to his 
sense of loss of trust in people who were once his friends.  
The examiner found his most salient symptoms are 
manifestations of dysthymia related to feelings of loss and 
loneliness.  The Veteran also described feeling of anhedonia 
and amotivitation.   With respect to functioning, the Veteran 
reported that he regularly attended an AIDS project center in 
his neighborhood to socialize.  He had no ambition to return 
to work, though this was due largely to his physical status.  
With respect to family, the examiner noted that the Veteran 
had a sense of close-knit family relations, feeling close to 
his mother, sister, his children and his grandchildren.  He 
expressed hope in return to the church one day and to find 
another relationship.

A mental status examination revealed that the Veteran was 
alert, oriented, and cooperative throughout the interview.  
There were no signs or symptoms of psychosis.  His mood was 
mildly dysphoric with no homicidal or suicidal ideations.  
His affect was mildly negative but well regulated.  There was 
no evidence of behavioral or impulse dyscontrol.  No 
cognitive impairment was noted.  

The examiner found that there was little in the current 
clinical interview that supports or confirms a current PTSD 
diagnosis.  The Veteran did endorse mild tendencies toward 
social isolation, mild mistrust of others intentions and mild 
concerns about his safety, but there were not enough symptoms 
specifically in the emotional numbing sphere to warrant a 
full PTSD diagnosis at that time.  While the Veteran did 
think about Vietnam, he did not describe these as intrusive 
or anxiety-arousing experiences.  The examiner also noted 
that the Veteran did not attend psychiatric treatment and 
only came to VA only once or twice a year and attending an 
outpatient group at the Vet Center about every three months.  

Moreover, the examiner found no clinical evidence based on 
the current clinical interview to warrant diagnosis of 
chronic or severe PTSD as was given to him by the Vet Center 
counselor in the past.  The examiner could not explain the 
reason for the difference in diagnostic opinions, but stated 
that the current opinion was specifically based on what the 
Veteran reported as well as a variety of diagnostic signs.  
In that regard, he found that the Veteran looked primarily 
sad with no signs of anxiety, hypervigilance, or traumatic 
reaction.  A GAF score of 65 was assigned.  The examiner 
opined that there was no clinical indication to suggest that 
the Veteran's psychological or psychiatric conditions have 
significantly worsened since the original compensation 
examination from 2006.

The Veteran also presented testimony at hearings before a 
Decision Review Office (DRO) at the RO in December 2006 and 
before the Board in November 2007.  During these hearings, 
the Veteran discussed his symptoms including memory problems, 
social isolation, inability to concentrate, obsessive rituals 
such as frequently checking to see if his doors are locked 
and making sure the stove is off, sleep disturbance, and 
occasional suicidal thoughts.

In light of the evidence regarding the Veteran's PTSD, the 
Board finds that the Veteran's impairment most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 
assigned rating of 50 percent.  The evidence is not 
consistent with occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, which would warrant a 
70 percent rating.  In support of this conclusion, the Board 
notes that although the Veteran has reported occasional 
suicidal ideation and social isolation, and there is some 
evidence of difficulty adapting to stressful situations, none 
of the other symptoms associated with a rating in excess of 
50 percent has been found.  While the Veteran does report 
some difficulty with family and social relationships, the 
record also establishes that the Veteran keeps in close 
contact with some family members, in particular his mother, 
and socializes at an AIDS community center.  Thus, it cannot 
be said that the Veteran experiences complete social 
impairment due to his PTSD.  Moreover, VA examiners have 
determined that the Veteran's symptomatology is in the mild-
to-moderate range.

The Board has considered the statements of the Vet Center 
counselor, who has indicated the Veteran's demonstrates 
severe symptoms of PTSD that have debilitated his family, 
social, and occupational relationships.  However, the Board 
has determined that this opinion is inconsistent with the 
totality of the medical evidence of record.  Both the March 
2006 and February 2010 VA examiner determined, based upon a 
thorough examination of the Veteran and review of the claims 
file, the Veteran's symptomatology was in the mild or 
moderate degree.  During examinations, the Veteran has 
specifically denied or never discussed experiencing the sort 
of symptoms endorsed by the counselor, such as intense fear 
and physiological reactions to triggers, visual 
hallucination, nightmares, and flashbacks.  Moreover, the 
February 2010 examiner found no evidence to support the 
counselor's statements.  Even Vet Center therapy records do 
not indicate the severity of symptomatology described in the 
counselor's letters.

The Board also acknowledges the opinion of the Vet Center 
counselor that the Veteran is unable to work due to his PTSD; 
however, the record does not support that he is unable to 
work due to his PTSD symptoms.  The Veteran's SSA records 
indicate that he is receiving benefits largely due to his HIV 
infection.  The Board also notes that the counselor's opinion 
is not consistent with the findings of the VA examiners, who 
have found that while the Veteran's employment would be 
hampered by his PTSD, he was not unemployable due to his 
PTSD.  Rather, they attribute the Veteran's unemployment 
largely to his physical health.

The Board has also considered the GAF scores assigned to the 
Veteran during the period of this claim.  As noted above, the 
Veteran has been assigned GAF scores ranging from 38 to 90.  
The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  A score of 41-50 
is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 is appropriate where there 
are, "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  A 
score of 51 to 60 is assigned where there are moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  A score of 80 to 71 is 
assigned where symptoms are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  The GAF 
scores do not correlate to any specific rating.  

The Board notes that while the assigned GAF scores have 
varied significantly, the majority reflect mild 
symptomatology.  This is consistent with the Board's decision 
to maintain a 50 percent rating.  While scores of 38 and 40 
was assigned on two occasions, the Board is of the opinion 
that these scores, reflecting severe symptomatology, were for 
brief periods, were surrounded by higher scores, and does not 
accurately reflect the severity of the Veteran's PTSD, given 
that the majority of the GAF scores assigned, including those 
provided by VA examiners, have been well over 50.

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the Veteran's 
PTSD most nearly approximates occupational and social 
impairment with reduced reliability and productivity.  
Accordingly, the Board concludes that the Veteran is not 
entitled to a schedular rating in excess of 50 percent 
rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 50 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his PTSD and that 
the manifestations of his PTSD are not in excess of those 
contemplated by the schedular criteria.  Moreover, as 
discussed above, the record reflects that the Veteran stopped 
working due to a combination of disabilities.  Although the 
Vet Center counselor opined that the Veteran is unemployable 
due to his PTSD, the VA examiners, who both reviewed the 
Veteran's pertinent medical history, both determined that the 
PTSD was only productive of mild to moderate impairment and 
was not sufficient to render him unemployable.  They properly 
supported their conclusions.  

In sum, there is no indication that the impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


